Citation Nr: 1138683	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to March 1972.  He died in November 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  The appellant seeks benefits as the surviving spouse of the deceased Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a hearing before the Board at the Muskogee RO in March 2011.  However, it appears that her February 2011 notice letter was returned to VA as undeliverable.  In May 2011, the Board received the appellant's request to reschedule her hearing.  It is unclear whether she has notified the RO of a change to her address of record.  The appellant's address of record should be verified.  

As it appears that the hearing notice letter was sent to the incorrect address, the appellant should be afforded a new hearing.  Accordingly, a remand is necessary to schedule the appellant for a hearing.

Accordingly, the case is REMANDED for the following action:

After verifying that the appellant's correct address is of record, the RO should schedule the appellant for a hearing in accordance with applicable procedures.  The appellant and her representative should be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


